Citation Nr: 1729305	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  14-23 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as a result of exposure to ionizing radiation in service.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include mood disorder with depression and posttraumatic stress disorder (PTSD), to include as secondary to prostate cancer.  


REPRESENTATION

Appellant represented by:	R. Palamatier, Esq.  


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1955 to March 1958, to include duty in the Marshall Islands during atomic weapons testing.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran appeared at a Videoconference hearing with the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript is of record.  

Pursuant to 38 C.F.R. § 20.900 (c), the appeal has been advanced on the docket.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that, while serving in the Marshall Islands during OPERATION REDWING, he was exposed to radiation and radioactive soil, food, and water, and that this caused him to develop prostate cancer.  He further alleges that exposure to atomic blasts caused him to develop a psychiatric disorder or, alternatively, that he developed such a disorder on account of health problems, to include his prostate cancer (which he relates, as noted, to active service).  

Further development is needed prior to adjudication of these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for comprehensive VA urology and psychiatric examinations for the purposes of determining the etiology of prostate cancer and any currently present mental health disability.  The following is asked:  

a)  The urologist should determine as to if prostate cancer, to include any residual disability, at least as likely as not (50 percent probability or greater) had causal origins with exposure to radiation while serving in OPERATION REDWING in the Marshall Islands in 1956 and 1957.  

*Dose estimations provided by the Defense Threat Reduction Agency (DTRA) should be considered, and if, since those results were calculated in 2006, there has been significant changes in how such exposure is tabulated (as relates to the ultimate development of prostate cancer), such a fact should be addressed.  

*The examiner should consider the allegations that the DTRA assessment only considered radiation exposure estimates as a consequence of proximity to atomic blasts during OPERATION REDWING, and that the Veteran spent 1956 and 1957 stationed at Eniwetok Atoll in the Marshall Islands even when nuclear detonations were not occurring.  

*Specifically, the examiner should note the Veteran's contentions of working as a telephone line/communications repairman on the island, and his assertions of swimming in the atoll's waters, going fishing offshore of the island in the waters proximate to previous nuclear explosions, and his eating of fish, coconuts, and other native food products which were exposed to previous nuclear detonations.  In essence, the Veteran asserts to needing to consume nourishment from areas where the soil, waters, and food products were potentially contaminated with radioactive debris.  

*In answering as to if there is a likely causal relationship between prostate cancer and OVERALL radiation exposure from serving in the Marshall Islands as a radiation-exposed Veteran, journals submitted by the Veteran's attorney regarding longstanding environmental issues at Eniwetok Atoll should be addressed.  

*The VA urologist should specifically reference treatment reports by the Veteran's private urology providers in Arizona.  Specifically, the 2009 opinion, reiterated in 2017, that exposure to radiation "could" play a role in the development of prostate cancer, must be addressed.  

b)  The VA psychiatrist must determine as to if any psychiatric disorder is currently present in the Veteran (or, alternatively, has been present since the initiation of the claim for service connection with subsequent resolution).  To that extent, if a disorder is present, an opinion as to if it is at least as likely as not (50 percent probability or greater) that such a disability had causal origins in service, or, alternatively, was caused or aggravated by prostate cancer, must be entered.  

*The examiner must note complaints of PTSD symptomatology, without underlying diagnoses, dating to 2004.  

*The examiner must also note the 2010 assessment of a VA nurse practitioner regarding a diagnosis of a chronic mood disorder as a consequence of health problems (which, by necessity, would include his prostate cancer).  

*The Veteran's complaints of seeing an atomic explosion and detonation flash are considered to be credible, and his concerns regarding the impact of seeing such a weapon tested, to include concerns about exposure to radiation, are to be noted in the narrative portion of the examination report.  

*The Veteran and his spouse's reports of nightmares and sleep disturbances dating back many years are to be discussed.  

*The Veteran's spouse's reports of the Veteran positing suicidal ideations are to be expressly discussed.  

WITH RESPECT TO BOTH REQUESTED OPINIONS, THE EXAMINERS ARE TO PROVIDE ADEQUATE EXPLANATIONS FOR ANY CONCLUSIONS REACHED IN THE NARRATIVE PORTIONS OF THE RESPECTIVE EXAMINATION REPORTS.  THE MERE FACT THAT THE DISABILITIES WERE NOT EXPRESSLY NOTED IN THE AVAILABLE SERVICE TREATMENT RECORDS (CLAIM IS FIRE-RELATED0 IS NOT, IN ITSELF, A SUFFICIENT BASIS ON WHICH TO REST A MEDICAL CONCLUSION.  

2.  Following the above-directed development, readjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




